



COURT OF APPEAL FOR ONTARIO

CITATION: Rudan v. Nightwatch Security and Surveillance Inc.
    (Night Watch Security), 2020 ONCA 457

DATE: 20200708

DOCKET: C67024

MacPherson, Pardu and Huscroft JJ.A.

BETWEEN

Simo Rudan

Plaintiff (Appellant)

and

Nightwatch
    Security and Surveillance Inc. o.a. Night

Watch Security and Anthony
    Armenti a.k.a. Tony Armenti

Defendants (Respondents)

J. Leigh Daboll, for
    the appellant

Michael J. Valente and Kaushik Parameswaran,
    for the respondents

Heard: in writing

On appeal from the judgment of Justice
Dale
    Parayeski
of the Superior Court of Justice, dated May 3, 2019.

COSTS ENDORSEMENT

[1]

The parties made written submissions on costs following the release of
    our decision on June 24, 2020.

[2]

The respondent is entitled to costs on a partial indemnity basis, which
    we fix in the amount of $12,000, inclusive of taxes and disbursements.

J.C. MacPherson J.A.

G. Pardu J.A.

Grant Huscroft J.A.


